Title: Editorial Note
From: 
To: 



[Cambridge, 10–11 July 1775]

In preparation for the writing of this letter, GW composed a list of topics which he wished to be covered in it. Those undated notes, which are printed here, apparently were then used by Joseph Reed to make a rough draft of the letter. Reed’s draft has not been found, but a draft written by him was reported to be in the possession of James

Wilkinson in the early nineteenth century. The finished letter that was sent to Hancock, also printed here, is in Reed’s writing and is signed by GW. Although all of the manuscript copies of the finished letter are dated 10 July, internal evidence indicates that its last paragraph and postscript were written on 11 July (see Document II. Letter Sent, notes 28 and 31). Furthermore, the letter-book copy of that document has the notation: “Sent by Alexander who set out the 11th July about 5 oClock P.M. inclosing Proceeds. of Council of War July 9. 1775.” Not all of the topics listed in GW’s notes were discussed in the finished letter (see Document I. Notes for Letter, notes 2 and 4), and some new topics were introduced.



   
   James Wilkinson, Memoirs of My Own Times, 3 vols. (Philadelphia, 1816), 1:855.



